pre

du
MINISTÈRE DE L'ENVIRONNEMENT RÉPUBLIQUE DU CAMEROUN

ET DES FORETS PAIX-TRAVAIL-PATRIE

CONVENTION PROVISOIRE D'EXPLOITATION
| 1
N° 53 FPÉMINEFIGAE du

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime des
Forêts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août 1995 fixant les
modalités d'application du Régime des Forêts, de la décision n°0107/MINEF/CAB du 9
février 1998 rendant applicable le Guide d'élaboration des plans d'aménagement des forêts
de production du Domaine Forestier Permanent de la République du Cameroun, une
Convention Provisoire d'Exploitation d'une concession forestière est passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé des
Forêts

d'une part:
ET

la Société LL UREMA représentée pur NDZANA OMBOUCOU Martin
en qualité de Directeur,

d'autre part.

Il a été convenu ce qui suit:

Article 1%: DISPOSITIONS GÉNÉRALES

al(i)}: La présente Convention Provisoire d'Exploitation définit les conditions
d'obtention d'une Convention Définitive d'Exploitation et confère au concessionnaire le droit
d'obtenir annuellement, pendant la durée de la convention provisoire, une autorisation pour

exploiter Une assiette de coupe d'une superficie maximale fixée par les textes en vigueur.

al(2): La présente Convention Provisoire d'Exploitation s'exerce sur un territoire de
138 652 ha dans le Domaine Forestier Permanent désigné comme étant la concession
forestière n° 1032 et dont les limites sont fixées par celles de/ou des Unités Forestières
d'Aménagement n° 09.003, 09.004a et 09.005a tel que décrit dans le plan de localisation
en annexe

Article 2: DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une vaiidité maximale de trois (3) ans
non renouvelable.
a

LE deux convoyeurs à rouleaux, transferts à chaîne, transporteur bois scié, deux déligneuses Modesto,

deux déligneuses Acosta, convoyeurs à rouleaux, trois ébouteuses pendulaires Modesto, deux ébouteuses
pneumatiques Modesto, trois aspirateurs à turbines, trois groupes électrogènes, circuit d'incendie avec
lances, château d'eau et silo. Une salle d'affutage complète et un atelier de 2e transformation comprenant
: une scie Gillet, Une déligneuse Ogam, une ébouteuse pendulaire, un aspirateur, deck et convoyeur.

(3) Description sommaire des équipements à installer: Partenariat avec la SID - PF| de Djoum.
(4) Délai d'installation des équipements industriels: Usine déjà implantée.
Article 16 : Obligations particulières concernant la mise en exploitation de la concession

Le concessionnaire est tenu de rembourser les frais engagés pour les travaux d'aménagement réalisés dont
le prix esttxe à 1 810 FCFAha. Les modalités de paiement de ces frais sont fixés de la manière suivante :

- avant le 30 juin 2001, 1 000 FCFAha : cent trente huit million six cent cinquante deux millle FCFA
(138 652 000 FCFA)
- avant le 30 juin 2002, 810 FCFA/ha : cent douze million trois cent huit mille cent vingt FCFA

(112 308 120 FCFA)

Ces sommes seront versées au Fonds de Contrepartie Cameroun-Canada pour lesquelles une pré-affectation
au développement du secteur forestier sera convenu entre le Fonds de Contrepartie Cameroun-Canada et
l'Administration chargée des forêts L

Le concessionnaire devra s'appuyer sur le plan d'aménagement proposé et notamment sur les résultats

d'inventaire pour proposer (si nécessaire) en accord avec l'administration des forêts un nouveau plan
d'aménagement conforme au normes en vigueur.

e.titulaire ent
le Id concession provisoire
LE
Fe
ae nSÿl ‘estre NAAH ONDOA

20 OCT. 2000

